NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: MINON MILLER,                            No. 16-60087

             Debtor.                            BAP No. 15-1328
______________________________

MINON MILLER,                                   MEMORANDUM*

                Appellant,

 v.

EDWARD GILLIAM,

                Appellee.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
            Kirscher, Taylor, and Kurtz, Bankruptcy Judges, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Chapter 7 debtor Minon Miller appeals pro se from the judgment of the

Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing Miller’s bankruptcy case. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions, and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion by dismissing Miller’s

chapter 7 petition because the record supports the bankruptcy court’s extensive

findings of abuse and bad faith. See 11 U.S.C. §§ 707(b)(1), (b)(3)(A); Price v.

U.S. Trustee (In re Price), 353 F.3d 1135, 1138 (9th Cir. 2004) (reviewing for

clear error a bankruptcy court’s factual findings and for an abuse of discretion its

decision to dismiss a chapter 7 bankruptcy petition).

      To the extent Miller argues that the bankruptcy court violated due process by

considering any of Gilliam’s motions, we reject the contention because the record

shows that the bankruptcy court provided Miller with adequate opportunity to

respond and be heard.

      We reject as without merit Miller’s contentions that the bankruptcy judge

should have recused himself.

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          2                                    16-60087